DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim refers to “the concentration in volume of microbes” this limitation renders the claim indefinite because it is not clear what a “concentration in volume” is limited to. Specifically it is not clear if it is referring to a total volume, a volume per volume concentration or something else. 
	The claim refers to “the treatment batch” in line 2. 	There is insufficient antecedent basis for this limitation within the claims. The claim further refers to “a treatment batch” in lines 9 and 15. It is not clear if these are the same features or different features of the claim.
	The claim states “providing a standard fermentation system” and proceeds to provides details of a system. It is not clear if the limitations that follow are directed to the standard fermentation system or not. 
	The claim refers to “the wastewater treatment facility.” There is insufficient antecedent basis for this limitation with in the claims and it is not clear if the “wastewater treatment facility” is intended to be the same as the “wastewater treatment plant” or not.
	The claim refers to “the bioreactor system” there is insufficient antecedent basis for this limitation within the claims and it is not clear if it is intended to be the same as the “fermentation system” or not. 
	The claim states “transferring a treatment batch out of each tank.” This limitation renders the claims indefinite because it is not clear what tanks are being referred to. The claims previously refer to a “tank system” however, it is not clear if the tank system contains multiple tanks or if they are the tanks that a treatment batch is transferred out of. 
	The claim refers to “microbial seeds”. This does not appear to be a term of art and is not defined in the specification. It is therefore not clear what “microbial seeds” are referring to. For the purposes of examination “microbial seeds” will be interpreted as microbes in a dry or inactive phase.
	The claim refers to “the bioreactor tank” in line  12. There is insufficient antecedent basis for this limitation within the claim ad it is not clear if it is indented to be the same as the “tank system” or not. 
	The claim refers to “the secondary treatment batch.” There is insufficient antecedent basis for this limitation within the claims. 
	The claim states “the secondary treatment batch is at least 3,200 times larger in volume by unit than the primary concentration of microbes”. This limitation renders the claim indefinite because it is not clear what “volume by unit” is limited to and it is not clear how a volume of microbes is determined. 
	The claim states “applying an amount of the secondary treatment batch to the wastewater.”  This limitation renders the claim indefinite because it appears that the secondary treatment batch is in contact with the wastewater when grown. 

Regarding Claims 5 and 6:
	The claims state “the wastewater treatment plant comprises a single pass lagoon system” and “activated sludge system” respectively. It is not clear if the “single bass lagoon system” and “activated sludge system” are part of the fermentation system, the bioreactor system, or additional features of the treatment plant. 
	The claims state “the treatment batch is directly applied to the wastewater.” This limitation renders the claims indefinite because it is not clear if it contains a type and is intended to refer to the “secondary treatment batch” or if the treatment batch is intended to be the same as the secondary treatment batch.

Regarding Claim 10:
	The claim refers to “microbial seeds”. This does not appear to be a term of art and is not defined in the specification. It is therefore not clear what “microbial seeds” are referring to. For the purposes of examination “microbial seeds” will be interpreted as microbes in a dry or inactive phase.
	The claim states “the secondary concentration…is at least 3,200 times larger in volume by unit larger that the first concentration.” This limitation renders the claim indefinite because it is not clear how a concentration is measured in volume. The limitation also appear to contain a typo and restate the word “larger” after unit.
	The claim refers to “the first concentration.” There is insufficient antecedent basis for this limitation within the claims and it is not clear if it is intended to be the same as the “primary concentration” or not. 
	The claim states “as measured by at least of biochemical oxygen on demand…or E.coli”. This limitation renders the claim indefinite because it is not clear if it is intended to be “at least one of biochemical oxygen demand…or E.coli” or if all the measurements are required. For the purpose of examination the claim will be interpreted as “at least one of” 

Regarding Claim 16:
	The claim refers to “microbial seeds”. This does not appear to be a term of art and is not defined in the specification. It is therefore not clear what “microbial seeds” are referring to. For the purposes of examination “microbial seeds” will be interpreted as microbes in a dry or inactive phase.
	The claim refers to “the first volume of microbes”. There is insufficient antecedent basis for this limitation within the claims. It is not clear if the first volume of microbes is the volume of the inoculum or something else.

The remaining claims are indefinite as they depend from indefinite claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8, 12 and 19 do not further limit claims 1, 10 and 16 from which they depend because the bioreactor system  is already required to be “onsite” in each of the independent claims. Claims 9, 13, and 20 do not contain all the limitations of the claims from which they depend because the independent claims require onsite bioreactors and the bioreactor cannot be both onsite and offsite. Claim 1 states “treating wastewater in a wastewater treatment pant…providing a standard fermentation system…the bioreactor system …” therefore the bioreactor system appears to be in the wastewater treatment plant. Claim 10 explicitly states that it is “performed on-site”. Claim 16 states “providing a bioreactor system for wastewater treatment at a wastewater treatment plant” therefore, the bioreactor is required to be onsite. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman (US 2010/0193430) in view of Kiplinger et al (USPN 6,335,191).

Regarding Claim 1:
	Whiteman teaches the method of treating wastewater in a wastewater treatment plant using microbes (biological wastewater systems) (see para. 0041), while maximizing the concentration in volume of the microbes in the treatment batch and minimizing the growth phase of the microbes, the method comprising: a. providing a standard fermentation system (fermentation apparatus) (see para. 0044) for treating wastewater, wherein the wastewater contains pollutants, the wastewater treatment facility has an influent stream and an effluent stream of wastewater (facilities such as single pass lagoons and activated sludge systems inherently have influent and effluent streams) (see para. 0041); the bioreactor system comprising a tank system with pumps (tank 45 with pump 60 and pump 82) (see para. 0141, 0149), a gas transfer system (aeration element 72) (see par. 0146), a mixing apparatus(mixing device 86) (see para. 0146), and a transfer line system and a pump for transferring a treatment batch out of each tank (line with pump 82) (see para. 048); b. adding an inoculum comprising (inoculum from inoculum tank) (see para. 0141), nutrients and water to the bioreactor tank (see para. 0142), wherein the inoculum contains a primary concentration of microbes (starting concentration) (see para. 0052); c. growing the microbial seeds mixed with grown microbes in the bioreactor tank to produce a treatment batch wherein the microbes growth rate has peaked (the microbes are grown; therefore the growth rate will inherently reach a peak at some point) (see para. 0052); wherein the treatment batch contains a higher concentration of microbes than the primary concentration of microbes (see para. 0052); applying an amount of the secondary treatment batch to the wastewater (inoculum is provided at the point of application for wastewater treatment) (see para. 0049); whereby the secondary treatment batch bypasses a need for a growth phase of biomass in the wastewater (no growth phase is disclosed and microbes have already multiplied to desired concentration) (see para. 0046); d. whereby the secondary treatment batch reduces the pollutants in the wastewater, without the need for a growth phase of a biomass in the wastewater; wherein the effluent stream has lower pollutants than the influent stream and, e. thereby avoiding the need for addition of supplemental nutrients to the wastewater (see para. 0073). Whiteman does not teach the inoculum comprising grown microbes and microbial seeds (inactive microbes) in the same embodiment) or wherein the secondary treatment batch is at least 3,200 times larger in volume by unit than the primary concentration of microbes. Whiteman further teaches that the microbes can be provided as a liquid (grown microbe) or dry (microbial seed) product (see para. 0050) and that different microbes can be added dependent on the treatment desired (see para. 0050). Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to provide both grown microbes and microbial seeds in the same embodiment because it is the simple addition of a known microbial source or another known microbial source, obviously resulting in multiple type of microbe being added to the fermentation reactor and because it is known to add different microbes based on the desired treatment effect (see para. 0050). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). Whiteman further teaches that the amount of microbes grown (effective dosage) is dependent on the system being treated and type of microbes (see para. 0048). It would therefore have been obvious to one skilled in the art to grow microbes until the volume is at lest 3,200 times larger in order to ensure that the inoculum concentration is high enough for the desired treatment effect. Whiteman further teaches that the initial concentration can be as low as 103 cfu/ml and that it is desirable to get to a concentration of 109 (see para. 0053, 0055) which would result in an increase in volume of at least 3,200 (the increase in colony forming units is considered to be equivalent to the increase in volume).
	Whiteman does not explicitly teach an air compressor system comprising the gas transfer system or a piping system to allow air to exhaust outside the tank.
	Kiplinger teaches a fermentation system (automated biogeneration system) (see col. 3 lines 20-21) comprising an air compressor (air pump) system comprising a gas transfer system (see col. 5 lines 12-25) and a piping system (vent line) to allow air to exhaust outside the tank (see col. 5 lines 33-35).
	Whiteman and Kiplinger are analogous inventions in the art of fermentation systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the air compressor system of Kiplinger to the gas transfer system of Whiteman, because it is the simple addition of a known air supply to a known system requiring an air supply, obviously resulting in gas being introduced into the system with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). It would have been obvious to one skilled in the art before the effective filing date of the invention to add the piping system (vent line) of Kiplinger to the fermentation system of Whiteman because it prevents a build up of gas inside the chamber (see Kiplinger col. 5 lines 33-35).

Regarding Claim 2:
	Whiteman, as previously modified, teaches the method set forth in claim 1 wherein the treatment batch of microbes comprise an anaerobic species (see Whiteman para. 0041).

Regarding Claim 3:
	Whiteman, as previously modified, teaches the method set forth in claim 1 wherein the treatment batch of microbes comprise an aerobic species (see Whiteman para. 0041).

Regarding Claim 4:
	Whiteman, as previously modified, teaches the method set forth in claim 1 wherein the treatment batch of microbes comprise a facultative species (see Whiteman para. 0041).

Regarding Claim 5:
	Whiteman, as previously modified, teaches the method set forth in claim 1 wherein the wastewater treatment plant comprises a single pass lagoon system (see para. 0041), and wherein the treatment batch is directly applied to wastewater in the single pass lagoon (point of application) (see Whiteman para. 0049).

Regarding Claim 6:
	Whiteman, as previously modified, teaches the method set forth in claim 1 wherein the wastewater treatment plant comprises an activated sludge system (see para. 0041), and wherein the treatment batch is directly applied to wastewater in the activated sludge system (point of application) (see Whiteman para. 0049).

Regarding Claim 7:
	Whiteman, as previously modified, teaches the method of claim 1, wherein the wastewater is municipal wastewater (municipal or industrial water) (see Whiteman para. 0164).
Regarding Claim 8:
	Whiteman, as previously modified, teaches the method of claim 1, whereby the bioreactor system is onsite at the wastewater treatment facility (see Whiteman para. 0009).

Regarding Claim 9:
	Whiteman, as previously modified, teaches the method of clam 1.
	The combination does not teach the bioreactor is offsite of the wastewater treatment facility. However, it would have been obvious to one skilled in the art to try an offsite bioreactor system, because given the finite number of predicable solutions (onsite and offsite) one skilled in the art would have found it obvious to try offsite through routine experimentation with an expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, E.).

Claim(s) 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman (US 2010/0193430).

Regarding Claim 10:
	Whiteman teaches the method of reducing pollutants in a wastewater at a wastewater treatment plant, wherein the method is performed on-site at the wastewater treatment plant (see para. 0009), whereby a need for addition of supplemental nutrients to the wastewater is eliminated, the method comprising: a. Providing a system for growing of microbes (fermentation tank) (see para. 0044), wherein the wastewater treatment plant has a wastewater having pollutants; b. The system comprising a tank (fermentation tank 54) (see para. 0141), an input for water (water feed line 66) (see para. 0142), an output for a treatment batch (flow of inoculum out of fermentation tank) (see para. 0149), a mixing apparatus (mixing device 86) (see para. 0146), and an air flow control apparatus (gas transfer system) (see para. 0146); c. Depositing nutrients, water, microbes into the system (see para. 0141, 0142), whereby the water and the microbes define a primary concentration of microbes (starting concentration) (see para. 0052); d. Growing the microbes in the system to provide a treatment batch comprising the microbes in a secondary concentration (concentration that is ready for release) (See para. 0052); e. applying the treatment batch to the wastewater (inoculum is provided at the point of application) (see para. 0050) and; f Wherein the microbes reduce the pollutants in the wastewater as measured by at least of biochemical oxygen on demand, suspended solids, ammonia, or E.coli (see para. 0073) and g. Whereby the pollutants in the wastewater are reduced without the need for the addition of supplemental nutrients to the wastewater (no supplemental nutrients are disclosed).
	Whiteman does not explicitly teach depositing microbial seeds, and grown microbes  into the system, wherein the secondary concentration also known as the treatment batch is at least 3,200 times larger in volume by unit larger than the first concentration, e. Applying the treatment batch to a wastewater to provide a microbe concentration in the wastewater of at least 300,000,000 cfu/ml. Whiteman further teaches that the microbes can be provided as a liquid (grown microbe) or dry (microbial seed) product (see para. 0050) and that different microbes can be added dependent on the treatment desired (see para. 0050). Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to provide both grown microbes and microbial seeds in the same embodiment because it is the simple addition of a known microbial source or another known microbial source, obviously resulting in multiple type of microbe being added to the fermentation reactor and because it is known to add different microbes based on the desired treatment effect (see para. 0050). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). Whiteman further teaches that the amount of microbes grown (effective dosage) is dependent on the system being treated and type of microbes (see para. 0048). It would therefore have been obvious to one skilled in the art to grow microbes until the volume is at least 3,200 times larger in order to ensure that the inoculum concentration is high enough for the desired treatment effect. Whiteman further teaches that the initial concentration can be as low as 103 cfu/ml and that it is desirable to get to a concentration of 109 (see para. 0053, 0055) which would result in an increase in volume of at least 3,200 (the increase in colony forming units is considered to be equivalent to the increase in volume). It would also have been obvious to adjust the microbial concentration provided and provide a microbial concentration of at least 300,000,000 cfu/ml because through routine experimentation one skilled in the art would have found the optimal amount of microbes to provide (Whiteman teaches that effective dosage is an adjustable variable) (see para. 0048). 

Regarding Claim 11:
	Whiteman teaches the method of claim 10, whereby the treatment batch microbes applied to the wastewater reduce the pollutants in the wastewater, without the need for a growth phase of a biomass in the wastewater (microbes have been multiplied to the desired concentration therefore a growth phase is not needed) (see para. 0048).

Regarding Claim 12:
	Whiteman teaches the teaches the method of claim 10, whereby the bioreactor system is onsite at the wastewater treatment facility (see Whiteman para. 0009).

Regarding Claim 13:
	Whiteman  teaches the method of clam 10.
	Whiteman does not teach the bioreactor is offsite of the wastewater treatment facility. However, it would have been obvious to one skilled in the art to try an offsite bioreactor system, because given the finite number of predicable solutions (onsite and offsite) one skilled in the art would have found it obvious to try offsite through routine experimentation with an expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, E.).

Regarding Claim 14:
	Whiteman, as previously modified, teaches the method set forth in claim 10 wherein the wastewater treatment plant comprises a single pass lagoon system (see para. 0041), and wherein the treatment batch is directly applied to wastewater in the single pass lagoon (point of application) (see Whiteman para. 0049).

Regarding Claim 15:
	Whiteman, as previously modified, teaches the method set forth in claim 10 wherein the wastewater treatment plant comprises an activated sludge system (see para. 0041), and wherein the treatment batch is directly applied to wastewater in the activated sludge system (point of application) (see Whiteman para. 0049).

Regarding Claim 16:
	Whiteman teaches the method of reducing pollutants in wastewater by growing microbes and applying the microbes to a wastewater in a wastewater treatment plant, the method comprising: a. providing a bioreactor system (fermentation tank) (see para. 0044) for wastewater treatment at a wastewater treatment plant, the wastewater treatment plant having wastewater having pollutants, the wastewater treatment plant having an influent stream and an effluent stream of wastewater (facilities such as single pass lagoons and activated sludge systems inherently have influent and effluent streams) (see para. 0041); b. the bioreactor system comprising; a tank (fermentation tank 54) (see para. 0141) comprising a mixing apparatus (mixing device 86) (see para. 0146) and a pump (pump 60) (see para. 0141); c. adding water to the tank; adding nutrients to the tank; adding an inoculum comprising microbes to the tank (inoculum, water feed line, and nutrient feed line) (see para. 0142), whereby the inoculum in the tank has a primary concentration of the microbes (starting concentration) (see para. 0052); d. growing the inoculum thereby increasing the volume of microbes, wherein the grown mixture of microbes in the tank define a treatment batch (batch ready for release) (see para. 0052); f. applying the treatment batch to the wastewater (point of application) (see para. 0049), whereby the microbes in the treatment batch reduce the pollutants in the wastewater, wherein the effluent stream has lower pollutants than the influent stream; g. wherein, sufficient numbers of microbes are introduced into the wastewater to reduce the pollutants while minimizing the need for addition of supplemental nutrients to the wastewater (see para. 0073).
	Whiteman does not teach that the inoculum comprises microbial seed and microbes or e. wherein the treatment batch has a volume of microbes that is 3,200 times greater than the first volume of microbes. Whiteman further teaches that the microbes can be provided as a liquid (grown microbe) or dry (microbial seed) product (see para. 0050) and that different microbes can be added dependent on the treatment desired (see para. 0050). Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to provide both grown microbes and microbial seeds in the same embodiment because it is the simple addition of a known microbial source or another known microbial source, obviously resulting in multiple type of microbe being added to the fermentation reactor and because it is known to add different microbes based on the desired treatment effect (see para. 0050). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). Whiteman further teaches that the amount of microbes grown (effective dosage) is dependent on the system being treated and type of microbes (see para. 0048). It would therefore have been obvious to one skilled in the art to grow microbes until the volume is at least 3,200 times larger in order to ensure that the inoculum concentration is high enough for the desired treatment effect.

Regarding Claim 17:
	Whiteman teaches the method of claim 16, wherein sufficient amount of treatment batch is introduced into the wastewater to reduce the pollutants while minimizing the need for a growth phase of a biomass in the wastewater (no growth phase is disclosed and pollutants are reduced) (see para. 0073).

Regarding Claim 18:
	Whiteman teaches the method of claim 16, wherein the wastewater treatment plant comprises a single pass lagoon system, and wherein the treatment batch is directly applied to wastewater in the single pass lagoon (see para. 0041).

Regarding Claim 19:
	teaches the teaches the method of claim 16, whereby the bioreactor system is onsite at the wastewater treatment facility (see Whiteman para. 0009).

Regarding Claim 13:
	Whiteman  teaches the method of clam 16.
	Whiteman does not teach the bioreactor is offsite of the wastewater treatment facility. However, it would have been obvious to one skilled in the art to try an offsite bioreactor system, because given the finite number of predicable solutions (onsite and offsite) one skilled in the art would have found it obvious to try offsite through routine experimentation with an expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, E.).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/13/2022